ASSIGNMENT OF RIGHTS UNDER LETTER OF INTENT




For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Golden Group Services, Ltd., does hereby assign and
transfer to Aviation Surveillance Systems, Inc. all of its right, title, and
interest in the following agreement and related documents, together with all
rights accrued or to accrue under such documents:


Letter of Intent for Checotah Field Development Project dated May 19,
2010  wherein Golden Group Services, Ltd. is the Purchaser and Shale Gas
Partners, LLC and Checotah Pipeline, LLC are the Sellers.




Golden Group Services, Ltd.
 
By: /s/ Brad Van Siclen
Its:  Director

 
Dated:  June 3, 2010